Citation Nr: 1227364	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for calluses on the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to February 1978.  He had additional service in the reserves and National Guard from 1978 to 1981 and from 1982 to 1996, including on active duty for training (ACDUTRA) in the reserves from January 9, 1987 to January 29, 1987, and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2008, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently issued a decision in March 2009 denying the claims for service connection for bipolar disorder and PTSD, also concluding there was not new and material evidence and, therefore, denying the petitions to reopen the claims for service connection for a skin disorder and calluses on the feet.  However, the Board determined there was new and material evidence concerning the claim for 

service connection for a left knee disorder, so reopened this claim, but then proceeded to remand this claim to the RO, via the Appeals Management Center (AMC), for further development before readjudicating this claim on its underlying merits.

The Board later issued a decision in April 2011 also denying this remaining claim for service connection for a left knee disorder.

The Veteran appealed the Board's decisions to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In August 2011 the Court issued a single-judge, memorandum decision vacating the Board's March 2009 decision and remanding the claims denied in that decision to the Board for further action in accordance with the Court's memorandum decision.  To reiterate, the claims denied in that decision were for service connection for bipolar disorder and PTSD and petitions to reopen claims for service connection for a skin disorder and calluses on the feet on the basis of new and material evidence.  Also, in a subsequent December 2011 order, the Court also granted a joint motion and vacated the Board's April 2011 decision and remanded the remaining claim for service connection for a left knee disorder, also for further development and readjudication in compliance with directives specified.

The Board, in turn, is remanding these claims to the RO via the AMC.

The Veteran recently submitted an additional statement to the Board in July 2012 recounting several events during his military service that he believes caused or contributed to his current mental illness.  Some of these claimed events pertain to combat and/or a personal assault.  The AMC/RO will have opportunity to consider this additional statement when readjudicating the claims for a psychiatric disorder on remand.



REMAND

First regarding the claim of entitlement to service connection claim for PTSD, the Court determined in its August 2011 memorandum decision that VA should have contacted the Joint Services Records Research Center (JSRRC) to search for corroborating evidence, including unit records, concerning the Veteran's alleged temporary deployment to Vietnam.

He had stated on his April 2004 PTSD questionnaire that, in October 1972, he served with the Headquarters and Headquarters Company of the 9th Combat Engineers in Vietnam and Cambodia, that he "received dead bodies," and "survived night attacks, and that a "John Jackson" of the 9th Combat Engineers was killed in October 1972.  His stressors also included seeing a soldier "get fragged," seeing a solder's leg "blown off", seeing a "jet go down in Vietnam," disarming mines, loading defective weapons, seeing "strange animals," "feeling helpless and unsure about returning home from Vietnam," and contracting a skin condition from leeches.  He indicated these stressors had occurred in Saigon and Cambodia in October 1972, and that his PTSD had begun in 1975 or 1976.

His service treatment records (STRs) and service personnel records (SPRs) show he was not serving in Vietnam in October 1972, instead, in Germany.  However, the Court determined the Board nonetheless had not satisfied its duty to assist him with this claim by relying on the absence of evidence in his military personnel records affirmatively showing he was temporarily deployed to Vietnam, rather than contacting the JSRRC and having it attempt to obtain corroborating evidence of this claimed temporary deployment to help him substantiate these reported stressors.  See 38 U.S.C.A. § 5103A(a)(1), (b); Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991); Manual M21-1MR, Pt.IV, Subp. ii, Chap. 1, § D, para. 15(b).  This therefore must be done before readjudicating this claim.


As for the claim of entitlement to service connection for bipolar disorder, the Court agreed with the Secretary of VA that the Veteran was not properly informed during his August 2008 Travel Board hearing that he should submit the evidence identified during that hearing regarding his treating clinicians purportedly having related his bipolar disorder to his military service, and that he resultantly was prejudiced by this.  See 38 C.F.R. § 3.103(c)(2).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue, including insofar as the type of evidence and information needed to substantiate the claim, and (2) to this end suggesting the submission of evidence that may have been overlooked.  Therefore, this, too, should be remedied on remand.

As concerning the petitions to reopen the claims for service connection for a skin disorder and calluses on the feet, the Court also agreed with the Secretary of VA that remand of these other claims also was necessary, to make efforts to obtain treatment records from the Westside, Lakeside, and Hines VA Medical Centers (VAMCs) for the period from 1974 to 1978.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  So these claims also must be further developed in this regard.

Finally, in separately addressing the remaining claim of entitlement to service connection for a left knee disorder, the parties agreed in the joint motion, which the Court granted in its December 2011 order, that the Board's April 2011 decision denying this claim did not consider potentially favorable evidence.  Specifically, an October 1994 VA examination, which the Board partly relied on in denying this claim, notes that an X-ray of this knee was unremarkable, but also notes the Veteran reported he had bilateral knee pain, left greater than right, and that the examiner reported that physical examination was positive for anterior drawer, Lachman's and pivot shift of the left knee.  Also, the diagnosis was probable left anterior cruciate ligament disruption, chronic.


As well, the Board noted in its April 2011 decision that a January 2000 notation indicates there was general arthritic pain in one knee, without designating which knee.  And the joint motion notes that the lower-case letter L ("l") in the version of the Courier font used looks strikingly similar to the number "1".  Hence, the Board should address whether the medical provider was referring to "one" knee or the "left" knee.  This will be done once this claim is readjudicated.

The joint motion further notes that, although the Board interpreted July 2000 private physician's opinion as attributing the left knee disorder to a motor vehicle accident (MVA) earlier that same year, in April 2000, an alternative reading of this physician's opinion is that, while the sharp reproduction of tenderness with twisting of this knee and positive anterior drawer were not likely caused by that MVA, the MVA apparently worsened the left knee.  Furthermore, even though this physician noted that "it was quite unlikely" the Veteran had a positive anterior drawer sign before the MVA, as discussed above, the October 1994 VA examination was positive for anterior drawer sign.  Thus, the parties to the Joint Motion found that the Board's reasons and bases for denying this claim were inadequate.  Prior to readjudicating this claim, however, and to assist in addressing the probative value of this evidence and most appropriate interpretation of it, the Board is obtaining a supplemental medical nexus opinion concerning the etiology of this left knee disorder, especially in terms of its claimed relationship to the Veteran's military service versus this MVA mentioned.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim of entitlement to service connection for bipolar disorder.  To this end, since he testified concerning this during his August 2008 Travel Board hearing, specifically ask that he submit any statements from Dr. Genre and/or Dr. Piszczor at the Jesse Brown VAMC attributing his bipolar disorder to his military service.  Also advise him of his and VA's respective responsibilities in obtaining supporting evidence.  Put a copy of this letter in his claims folder.

2.  Request medical records from the Westside, Lakeside, and Hines VAMCs concerning evaluation and treatment the Veteran says he received at these VAMCs for his skin disorder and perhaps also for calluses on his feet from 1974 to 1978.  Since these records are in the custody of VA, so a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  
Also appropriately notify the Veteran if efforts to obtain these records are unsuccessful and describe any further actions VA will take with respect to these claims.  38 C.F.R. § 3.159(e)(1).


3.  Contact the JSRRC to determine whether there is any evidence tending to corroborate the Veteran's assertion that he was temporarily deployed to Vietnam and/or Cambodia in October 1972 with the Headquarters and Headquarters Company of the 9th Combat Engineers.  This verifying information is necessary to assist in determining whether there is evidence confirming his reported stressors of a "John Jackson" of the 9th Combat Engineers being killed in October 1972, disarming mines, loading defective weapons, recovering dead bodies, and enduring night attacks in Cambodia and/or Saigon in October 1972.  Associate with the claims file the requests for information and responses from the JSRRC.  Also appropriately notify the Veteran if efforts to obtain these records and to corroborate these claimed events are unsuccessful and describe any further actions VA will take with respect to his claim for service connection for PTSD.  38 C.F.R. § 3.159(c)(2) and (e)(1).

4.  Upon receipt of all additional records, if and only if the Veteran's service in Vietnam or Cambodia and/or any of his reported stressors are corroborated, conduct any further development deemed appropriate, including, but not limited to, providing him a VA compensation examination to address whether he has PTSD and/or bipolar disorder as a result or consequence of his military service, including especially the events he claims to have occurred in Vietnam.


If it is determined that a VA examination is necessary, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any psychiatric disorders, including PTSD and/or bipolar disorder.

The examiner also should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any present psychiatric disorders incepted during the Veteran's active military service or are otherwise related to any disease, event, or injury during his service 

The examiner must provide a comprehensive report, including discussion of the underlying rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

5.  Also ask the examiner who performed the March 2010 VA examination of the Veteran's left knee to provide a supplemental medical nexus opinion, if still available to provide this further comment.  If not, have someone else comment that is equally qualified.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion.

The examiner, whoever designated, is initially asked to review the following treatment records:

(a)  The October 1994 VA examination report, which shows that although the X-ray of the left knee was unremarkable, the Veteran reported having bilateral knee pain, left greater than right, and the examiner reported that physical examination was positive for anterior drawer, Lachman's and pivot shift of the left knee.  The diagnosis was probable left anterior cruciate ligament disruption, chronic.

(b)  A January 2000 VA treatment record (prior to the Veteran's post-service motor vehicle accident (MVA)) with a notation indicating there was general arthritic pain in "one" knee - so consider whether this was reference to the "left" knee in particular.

(c)  A July 2000 private physician's opinion concerning the extent of left knee disability that was due to the MVA in April 2000 versus the Veteran's military service, including insofar as whether that MVA worsened any 
pre-existing left knee disability.  When making this determination, the examiner should consider that, even though the July 2000 private physician noted that "it was quite unlikely" that the Veteran had a positive anterior drawer sign before the MVA, as noted above, his earlier October 1994 VA examination was positive for anterior drawer sign.


So after considering this medical evidence and all other relevant evidence, indicate the likelihood (very likely, as likely as not, or unlikely) that any present left knee disability incepted during the Veteran's active military service or is otherwise related to any disease, event, or injury during his service.

The examiner must provide a comprehensive report, including discussion of the underlying rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file and reconciling these discrepancies.

6.  Review the medical opinions obtained to ensure they are responsive to the question posed.  If not, take corrective action.  38 C.F.R. § 4.2.

7.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



